                                                                          Case 4:20-cv-02463-YGR Document 33 Filed 12/10/20 Page 1 of 3




                                                                  1

                                                                  2

                                                                  3

                                                                  4                                     UNITED STATES DISTRICT COURT
                                                                  5                                   NORTHERN DISTRICT OF CALIFORNIA
                                                                  6

                                                                  7                                                     Case No.: 4:20-md-02975-YGR
                                                                  8    IN RE: UNITED SPECIALTY INSURANCE                ORDER APPOINTING THE SCHWARTZ
                                                                       COMPANY SKI PASS INSURANCE                       SCHIRGER GROUP AS CO-LEAD AND INTERIM
                                                                  9    LITIGATION,
                                                                                                                        CLASS COUNSEL
                                                                 10
                                                                                                                        Re: Dkt. Nos. 9, 14, 15, 16
                                                                 11

                                                                 12
                                                                             On October 2, 2020, the Judicial Panel on Multidistrict Litigation transferred to this Court the
                               Northern District of California
United States District Court




                                                                 13
                                                                      following actions:
                                                                 14
                                                                             4:20-CV-02463-YGR, Kodoma v. American Claims Management, et al.
                                                                 15
                                                                             4:20-CV-07042-YGR, Bradley v. United Specialty Insurance Company
                                                                 16
                                                                             4:20-CV-07069-YGR, Hoak v. United Specialty Insurance Company
                                                                 17
                                                                             4:20-CV-07237-YGR, Tourgee v. United Specialty Insurance Company
                                                                 18
                                                                             4:20-CV-07239-YGR, Mair v. United Specialty Insurance Company
                                                                 19
                                                                             4:20-CV-07241-YGR, Mueller v. United Specialty Insurance Company
                                                                 20
                                                                             4:20-CV-08072-YGR, Handorf v. United Specialty Insurance Company
                                                                 21
                                                                      (collectively, the “Individual Cases”.)
                                                                 22
                                                                             On November 16, 2020, the Court conducted an initial case management conference to
                                                                 23
                                                                      address the anticipated motions for appointment of lead counsel in this MDL.
                                                                 24
                                                                             On December 1, 2020, the Court received applications for lead or co-lead counsel from (1)
                                                                 25
                                                                      plaintiffs Ann C. Hoak, John Nevraumont, and Sunit Anandwala for the appointment of Rachel E.
                                                                 26
                                                                      Schwartz of Stueve Siegel Hanson LLP and John Schirger of Miller Schirger LLC; (2) plaintiffs Dan
                                                                 27
                                                                      Kodama and Michael Odell for the appointment of Bursor & Fisher, P.A.; and (3) plaintiffs James
                                                                 28
                                                                          Case 4:20-cv-02463-YGR Document 33 Filed 12/10/20 Page 2 of 3




                                                                  1   Bradley, Marcus Mair, Luke Mueller, and Lee Tourgee for the appointment of Derek H. Potts of
                                                                  2   Potts Law Firm.1
                                                                  3          NOW, THEREFORE, THE COURT ORDERS as follows:
                                                                  4   I. APPLICABILITY OF ORDER
                                                                  5          The provisions of this Order (and of future orders identified as applicable to all cases in this
                                                                  6   MDL) shall govern the practice and procedures in the cases that were transferred to this Court by the
                                                                  7   MDL Panel pursuant to its order of October 2, 2020. This Order also applies to all related cases filed
                                                                  8   in the Northern District of California and will also apply to any “tag-along actions” later filed in,
                                                                  9   removed to, or transferred to this Court.
                                                                 10   II. MASTER DOCKET
                                                                 11          The Clerk of Court will maintain a master docket case file under the case name, “In Re:
                                                                 12   United Specialty Insurance Company Ski Pass Insurance Litigation,” and the master docket
                                                                 13   identification number 4:20-md-02975 as well as the identification “MDL No. 2975.” All pleadings
                               Northern District of California
United States District Court




                                                                 14   and filings shall be filed in the master docket Case No. 4:20-md-02975. When a pleading or filing is
                                                                 15   intended to be applicable to all actions, this shall be noted in the caption by the words: “This
                                                                 16   Document Relates to All Actions.”
                                                                 17          The Court anticipates that all issues referenced in the Individual Cases will be addressed in a
                                                                 18   Consolidated Complaint and that the Individual Cases can be administratively terminated. In the
                                                                 19   interim, if a pleading or filing is required and intended to apply to fewer than all cases, this Court’s
                                                                 20   docket number for the individual case or cases to which the docket number relates shall appear in the
                                                                 21   caption immediately after the words: “This Document Relates to [individual case number(s)].”
                                                                 22   III. APPOINTMENT OF CO-LEAD AND INTERIM CLASS COUNSEL
                                                                 23          The Court appoints Rachel E. Schwartz of Stueve Siegel Hanson LLP (“Stueve Siegel”) and
                                                                 24   John Schirger of Miller Schirger LLC (“Miller Schirger”) (collectively, the “Schwartz Schirger
                                                                 25
                                                                             1
                                                                 26             Plaintiffs Bradley, Mair, Mueller, Tourgee, and Mary Handorf filed a joint motion to
                                                                      establish plaintiffs’ leadership structure on November 10, 2020, prior to the initial case management
                                                                 27   conference. In light of the subsequent application by plaintiffs Bradley, Mair, Mueller, and Tourgee
                                                                      to appoint Derek H. Potts of the Potts Law Firm as lead counsel and interim class counsel, the Court
                                                                 28
                                                                      considers the November 10, 2020 motion to have been withdrawn. Following the conference,
                                                                      plaintiff Handorf made no application for appointment of lead counsel and interim class counsel.

                                                                                                                          2
                                                                          Case 4:20-cv-02463-YGR Document 33 Filed 12/10/20 Page 3 of 3




                                                                  1   Group”) to act as Co-Lead and Interim Class Counsel (“Co-Lead Counsel”) for plaintiffs and other
                                                                  2   members of the proposed classes in this MDL.
                                                                  3           Co-Lead Counsel shall have the authority to make all decisions regarding pleadings for
                                                                  4   plaintiffs in the related cases and to speak for plaintiffs in matters regarding pre-trial procedure, trial,
                                                                  5   and settlement and shall make all work assignments in such manner as to facilitate the orderly and
                                                                  6   efficient prosecution of this MDL and to avoid duplicative or unproductive effort. To the extent
                                                                  7   necessary, other plaintiffs’ counsel shall keep contemporaneous time and expense records and shall
                                                                  8   provide such records upon request to Co-Lead Counsel.
                                                                  9           Co-Lead Counsel shall be responsible for coordinating all activities and appearances on
                                                                 10   behalf of plaintiffs. No motion, request for discovery, or other pre-trial or trial proceeding shall be
                                                                 11   initiated or filed by any plaintiff except through Co-Lead Counsel.
                                                                 12           Co-Lead Counsel shall be available and responsible for communications to and from this
                                                                 13   Court, including distributing orders and other directions from the Court to counsel, and shall be
                               Northern District of California
United States District Court




                                                                 14   responsible for communications with defendants on matters of case administration and scheduling.
                                                                 15   Co-Lead Counsel shall further be responsible for creating and maintaining a service list of all parties
                                                                 16   and their respective counsel.
                                                                 17           Service of pleadings and other papers by defendants shall be made only upon Stueve Siegel
                                                                 18   and Miller Schirger who are authorized and directed to accept service on behalf of all plaintiffs in
                                                                 19   this MDL and any later actions consolidated herewith.
                                                                 20   IV. SCHEDULE
                                                                 21           Plaintiffs shall file a Consolidated Complaint no later than December 24, 2020. The
                                                                 22   Consolidated Complaint or a related filing should address the status of the Individual Cases,
                                                                 23   including whether they should be terminated administratively or otherwise. Defendants shall answer,
                                                                 24   move, or otherwise respond to the Consolidated Complaint by January 22, 2021.
                                                                 25           This Order terminates Docket Numbers 9, 14, 15, and 16.
                                                                 26           IT IS SO ORDERED.
                                                                 27   Dated: December 10, 2020                        _________________________________________
                                                                                                                              YVONNE GONZALEZ ROGERS
                                                                 28                                                         UNITED STATES DISTRICT JUDGE


                                                                                                                           3
